DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
Response to Arguments
Applicant's amendments filed 06/23/2021 have been considered and entered, however, applicant's arguments as filed have been fully considered but they are not persuasive. 
Applicant argues that cited references fail to explicitly disclose all the features of independent claims, namely that “when the screen is displayed in a case where the diagnosis processing is required on a detected abnormality, the screen does not include the instruction portion that allows the screen to be closed without removing the sheet, remaining in the paper path, performing the diagnosis processing, in response to a detection of removal of the sheet remaining in the paper path of the image forming apparatus in the case where the diagnosis processing is required, and displaying, after the diagnosis processing has finished, another screen including error information corresponding to the detected abnormality and information of a result of the diagnosis processing".
In reply, examiner firstly asserts that in Asai, paragraph 73, when an error such as paper jam is detected during copy job, then jam error and its removal guidance is shown, fig. 5.
Asai further teaches that once the abnormality such as paper jam is detected, the screens as shown in fig. 5 or fig. 12 is displayed showing further diagnosis is required and guidance for resolving the detected abnormality such as paper jam. Now note that this diagnostic screen is displayed without providing any instruction or means to close out the screen such as for instance to allow user to avoid actually clearing/removing the jammed paper. Further note that the screens as shown in figs. 5, 11 are displayed where diagnosis processing such as paper jam removal is required on a detected paper jam, for example, fig. 5 does not show any instruction or means to close out the screen shown in fig. 5 without removing the jammed paper.
And in response to paper removal, further diagnosis as depicted in figs. 6-9 or figs. 13-15 is carried out such as making sure staples are removed or door has been kept closed or all pieces of jammed paper have been removed.
And finally, after the detected error such as paper jam has been cleared and further diagnosis processing has finished with MFP1 being recovered from the detected operating state such as, door being open, paper set in wrong direction, etc., and MFP1 now being able to perform the operation, however, the MFP1 still displays a screen again instructing/informing the user regarding information related to detected abnormality such as door being open, paper set in wrong direction, etc. with emphasis on the result of the 
Therefore Asai has been successfully shown to teach all the above features of independent claims as argued by the applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al., US 2017/0366698 in view of Ikeda, US 2017/0346985.
Regarding claim 1, Asai discloses an image forming apparatus (MFP 1, fig. 1, and paragraph 43) comprising:
 a display unit (display 171, fig. 3); 
CPU 11, fig. 3) and a memory (ROM 12/RAM 13, fig. 3) storing instructions that, when the instructions are executed by the processor, cause the image forming apparatus to perform operations (paragraphs 61-63) including: 
displaying, a screen including a message for prompting removal of a sheet remaining in a paper path of the image forming apparatus (paragraph 73, upon detecting a paper jam, screen as shown in fig. 5 is displayed on display 171 prompting removal of paper inside the paper path of MFP), 
wherein, when the screen is displayed in a case where diagnosis processing is required on a detected abnormality, the screen does not include the instruction portion that allows the screen to be closed without removing the sheet, remaining in the paper path (paragraphs 73-75 note that once the abnormality such as paper jam is detected, the screens as shown in fig. 5 or fig. 12 is displayed showing further diagnosis is required and guidance for resolving the detected abnormality such as paper jam. Now note that this diagnostic screen is displayed without providing any instruction or means to close out the screen such as for instance to allow user to avoid actually clearing/removing the jammed paper. Further note that the screens as shown in figs. 5, 11 are displayed where diagnosis processing such as paper jam removal is required on a detected paper jam, for example, fig. 5 does not show any instruction or means to close out the screen shown in fig. 5 without removing the jammed paper per se),
performing the diagnosis processing, in response to a detection of removal of the sheet remaining in the paper path of the image forming apparatus in the case where the in response to paper removal, further diagnosis as depicted in figs. 6-9 or figs. 13-15 is carried out such as making sure staples are removed or door has been kept closed or all pieces of jammed paper have been removed, see paragraphs 76-78, 82)
and displaying, after the diagnosis processing has finished, another screen including error information corresponding to the detected abnormality and information of a result of the diagnosis processing (note that after the detected error such as paper jam has been cleared and further diagnosis processing has finished with MFP1 being recovered from the detected operating state such as, door being open, paper set in wrong direction, etc., and MFP1 now being able to perform the operation, however, the MFP1 still displays a screen again instructing/informing the user regarding information related to detected abnormality such as door being open, paper set in wrong direction, etc. with emphasis on the result of the diagnosis for instance as to keep the please keep door closed during the operation as shown in figs. 6, 7, 13, paragraphs 76-77, 95, 101-104).
Asai fails to explicitly disclose wherein, when screen is displayed in a case where the diagnosis processing is not required, the screen further includes the instruction portion that allows the screen to be closed without removing the sheet remaining in paper path.
However, Ikeda teaches the generated display data is displayed on the display device 115, wherein, when screen is displayed in a case where the diagnosis processing is not required, the screen further includes the instruction portion that allows the screen to be closed without removing the sheet remaining in paper path (note that in fig. 5A, when paper jam has been detected however further diagnosis processing may not be required by user, the screen as shown in fig. 5A is displayed for instructing removing the paper that user sees while including the “close” instruction button which allows the user to close the screen without actually going thru with removal of sheet process, paragraphs 70-72).
Asai and Ikeda are combinable because they both teach detecting paper jam errors and guidance on removing the paper stuck inside the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Asai with the teachings of Ikeda for the purpose of displaying screen based on occurrence of jammed sheet and for carrying out effective removal of jammed sheets (Ikeda: abstract).
Regarding claim 3, Asai further discloses wherein, immediately after an abnormality occurs, executing the instructions further cause the image forming apparatus to display a detected abnormality screen including a message about the detected abnormality (when paper jam occurs then screen as shown in fig. 5 is shown and upon further action taken by user to remove the stuck paper inside the MFP, paragraph 73, the further analysis is done where other screens regarding detecting further abnormality such as depicted in figs. 6-9 is carried out such as making sure staples are removed or door has been kept closed or all pieces of jammed paper have been removed, paragraphs 76-78, 82).
. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al., US 2017/0366698 in view of Ikeda, US 2017/0346985 further in view of ordinary skill in the art.
Regarding claim 2, Asai further discloses wherein, when the screen is displayed in the case where the diagnosis processing is required, the screen includes a message that indicates need for removal of the sheet (fig. 5, paragraph 73, as a starting point of paper jam detection diagnosis process, a screen with message “please remove paper inside” is displayed).
Asai with Ikeda does not directly teach displayed screen includes a message that indicates need for removal of the sheet in order to perform the diagnosis processing.
Official notice is taken that it would have been obvious to one of ordinary skill to be able to modify the messages as displayed on display screen to specifically indicate please remove paper inside in order to further perform paper jam diagnosis. This will provide the user a heads up as to how important the first step of removing the stuck paper is in order to further carry out the diagnosis process. This helps the user with understanding critical guidance regarding further processing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Asai in view of Ikeda with .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torii et al., US 2013/0114100 – teaches removal of paper by showing guidance on display and repair diagnosis, paragraphs 103, 119.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672